UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
MICHAEL J. GARCIA, ) CASE NO.: 1:16 CR 169
)
)
PETITIONER, ) JUDGE DONALD C. NUGENT
)
v. )
)
UNITED STATES OF AMERICA, ) MEMORANDUM OPINION
)
RESPONDENT. )

This matter comes before the Court upon Petitioner’s Motion to Vacate, Set Aside, or Correct
Sentence by a Person in Federal Custody, pursuant to 28 U.S.C. § 2255 (Docket #59). Petitioner
seeks to vacate, set aside, or correct his sentence on the basis that his two convictions for felonious
assault no longer qualify as violent felonies under the Armed Career Criminal Act, 18 U.S.C.
§924(e) (“ACCA”), based on the Supreme Court’s decision in United States v. Johnson, 135 S. Ct.
2551 (1015), and the Sixth Circuit’s decision in United States v. Burris, 912 F.3d 386 (6™ Cir. 2019).
For the reasons set forth below, Petitioner’s § 2255 Motion is DENIED.

FACTUAL AND PROCEDURAL HISTORY

On May 25, 2016, a federal grand jury returned a one-count indictment charging Petitioner
with being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924 (e).
(Docket #1). The Indictment also alleged an enhanced penalty under the ACCA, based on
Petitioner’s previous convictions for assault of a police officer, domestic violence, and aggravated
robbery. Id.

On February 8, 2017, a federal jury returned a unanimous verdict finding Petitioner guilty

of the charge in the Indictment. (Docket #36).
Subsequently, the U.S. Pretrial and Probation Office prepared a Presentence Investigation
Report (“PSR”). Within the PSR, Petitioner qualified as an armed career criminal under the ACCA
from three prior qualifying convictions. (Docket #40).

On June 1, 2017, the District Court found that Petitioner qualified as an armed career
criminal and sentenced Petitioner to 300 months’ imprisonment, five years supervised release, and
$100 special assessment. (Docket #45).

On June 7, 2017, Petitioner timely appealed his conviction and sentence to the Sixth Circuit.
(Docket #46). Petitioner challenged the sufficiency of the trial evidence as well as the Court’s
imposition at sentencing of an obstruction of justice enhancement under U.S.S.G. 3C1.1. (Case No.
17-3602, Docket #23). Petitioner did not make any arguments regarding his status as an armed career
criminal.

On March 22, 2018, the Sixth Circuit affirmed the District Court’s convictions and sentence.
(Docket #56). On June 18, 2018, Mr. Garcia petitioned the Supreme Court for writ of certiorari.
(Docket #57). The Supreme Court denied the writ of certiorari on October 1, 2018. (Docket # 58).

On July 22, 2019, Petitioner timely filed the instant Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody, pursuant to 28 U.S.C. § 2255.

ANALYSIS
A petitioner that moves to vacate, set aside or correct a sentence pursuant to 28 U.S.C.
§2255 must demonstrate that: (1) the sentence was imposed in violation of the Constitution or laws
of the United States; (2) the court was without jurisdiction to impose the sentence; (3) the sentence

was in excess of the maximum authorized by law; or (4) it is otherwise subject to collateral attack.
See 28 U.S.C. § 2255. As such, a court may grant relief under § 2255 only if a petitioner has
demonstrated “a fundamental defect which inherently results in a complete miscarriage of justice.”
Id. Gnternal quotation and citation omitted). If a § 2255 motion, as well as the record, conclusively
show that the petitioner is not entitled to relief, then the court need not grant an evidentiary hearing
on the motion. See 28 U.S.C. § 2255; see also Valentine v. United States, 488 F.3d 325, 333 (6th
Cir. 2007) (stating that no evidentiary hearing is required where there “record conclusively shows
that the petitioner is entitled to no relied”) (quoting Arredonda v. United States, 178 F.3d 778, 782
(6th Cir. 1999)); Blanton v. United States, 94 F.3d 227, 235 (6th Cir. 1996).

The response of the United States of America, Respondent, correctly outlines and applies the
relevant law to the facts of this case. They are, therefore, ADOPTED by this Court as if rewritten,
herein. For the reasons in Respondent’s brief, Petitioner has not demonstrated any of the elements

set forth under 28 U.S.C. § 2255. Thus, Mr. Garcia is not entitled to any relief.

CERTIFICATE OF APPEALABILITY
Pursuant to 28 U.S.C. § 2253, the Court must determine whether to grant a certificate of
appealability as to any of the claims presented in the Petition. 28 U.S.C. § 2253 provides, in part,
as follows:

(c)(1) Unless a circuit justice or judge issues a certificate of appealability, an
appeal may not be taken to the court of appeals from --

(A) the final order in a habeas corpus proceeding in which the detention
complained of arises out of process issued by a State court; or

(B) the final order in a proceeding under section 2255.

(2) A certificate of appealability may issue under paragraph (1) only if the
applicant has made a substantial showing of the denial of a constitutional nght.

3
(3) The certificate of appealability under paragraph (1) shall indicate which
specific issue or issues satisfy the showing required by paragraph (2).

In order to make “substantial showing” of the denial of a constitutional right, as required
under 28 U.S.C. § 2255(c)(2), a habeas prisoner must demonstrate “that reasonable jurists could
debate whether . . . the petition should have been resolved in a different manner or that the issue
presented were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529
U.S. 473, 120 S. Ct. 1595, 146 L. Ed. 2d 542 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4, 103 S. Ct. 3383, 77 L. Ed. 2d 1090 (1983)).

Where a district court has rejected the constitutional claims on the merits, the petitioner must
demonstrate only that reasonable jurists would find the district court's assessment of the
constitutional claims debatable or wrong. Slack, 529 U.S. at 484. Where the petition has been
denied on a procedural ground without reaching the underlying constitutional claims, the court must
find that the petitioner has demonstrated that reasonable jurists could debate whether the petition
states a valid claim of the demial of a constitutional right and that reasonable jurists could debate
whether the district court was correct in its procedural ruling. Jd. "Where a plain procedural bar is
present and the district court is correct to invoke it to dispose of the case, a reasonable jurist could
not conclude either that the district court erred in dismissing the petition or that the petitioner should
be allowed to proceed further." Jd.

For the reasons stated above, the Court concludes that Petitioner has failed to make a
substantial showing of the denial of a constitutional right and there is no reasonable basis upon
which to debate this Court’s procedural rulings. Accordingly, the Court declines to issue a certificate

of appealability.
CONCLUSION
For the reasons set forth above, Petitioner's Motion to Vacate, Set Aside or Correct Sentence
Pursuant to 28 U.S.C. § 2255 is DENIED. There is no basis upon which to require a hearing on
Petitioner’s § 2255 Motion. Accordingly, Petitioner’s request for a hearing is DENIED. Furthermore
the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not
be taken in good faith, and that there is no basis on which to issue a certificate of appealability. 28
U.S.C. § 2253; Fed.R.App.P. 22(b).

IT IS SO ORDERED.

  

Inull ¢. |

DONALD C. NUGENT/
United States District Judge

 

}

DATED: Agtinke 701%
